          Case 11-34616         Doc 282      Filed 02/08/19 Entered 02/08/19 14:00:21                    Desc Main
                                              Document     Page 1 of 37




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                             Eastern Division DIVISION


    In re: MOO & OINK, INC.                                    §    Case No. 11-34616
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 08/24/2011. The
    undersigned trustee was appointed on 09/30/2011.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $         130,226.57
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                       0.00
                            Administrative expenses                               100,836.06
                            Bank service fees                                       4,091.61
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           25,298.90
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
        Case 11-34616            Doc 282        Filed 02/08/19 Entered 02/08/19 14:00:21                      Desc Main
                                                 Document     Page 2 of 37



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 03/06/2012 and the deadline for filing
    governmental claims was 02/20/2012. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $9,761.33. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $5,709.89, for a
    total compensation of $5,709.892. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $0.00 for total expenses of
    $0.002.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 02/06/2019                                     By: /s/ Michael Desmond
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                  Case 11-34616                     Doc 282        Filed 02/08/19 Entered 02/08/19 14:00:21                                 Desc Main
                                                                    Document     Page 3 of 37
                                                              Form 1
                                                                                                                                                      Exhibit A
                                          Individual Estate Property Record and Report                                                                Page: 1

                                                           Asset Cases
Case No.:    11-34616                                                                        Trustee Name:      (330623) Michael Desmond
Case Name:        MOO & OINK, INC.                                                           Date Filed (f) or Converted (c): 08/24/2011 (f)
                                                                                             § 341(a) Meeting Date:       12/07/2011
For Period Ending:        02/06/2019                                                         Claims Bar Date:      03/06/2012

                                     1                                 2                    3                      4                   5                   6

                           Asset Description                        Petition/       Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)          Unscheduled      (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                     Values               Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                  Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                             and Other Costs)

    1       None                                                           0.00                      0.00                                   0.00                        FA

    2       None                                                      Unknown                        0.00                                   0.00                        FA

    3       Cash on hand with Assignee, Illinois S_                        0.00                      0.00                                   0.00                        FA
            tate Lot (u)

    4       None                                                           0.00                      0.00                                   0.00                        FA

    5       None                                                           0.00                      0.00                                   0.00                        FA

    6       None                                                           0.00                      0.00                                   0.00                        FA

    7       None                                                           0.00                      0.00                                   0.00                        FA

    8       None                                                           0.00                      0.00                                   0.00                        FA

    9       None                                                           0.00                      0.00                                   0.00                        FA

   10       Business Package Workmans Comp                                 0.00                      0.00                                   0.00                        FA

   11       None                                                           0.00                      0.00                                   0.00                        FA

   12       None                                                           0.00                      0.00                                   0.00                        FA

   13       None                                                           0.00                      0.00                                   0.00                        FA

   14       None                                                           0.00                      0.00                                   0.00                        FA

   15       None                                                           0.00                      0.00                                   0.00                        FA

   16       None                                                           0.00                      0.00                                   0.00                        FA

   17       None                                                           0.00                      0.00                                   0.00                        FA

   18       None                                                           0.00                      0.00                                   0.00                        FA

   19       See Attached Exhibit A Accounts                                0.00                      0.00                                   0.00                        FA
            Receivable

   20       None                                                           0.00                      0.00                                   0.00                        FA

   21       Lawsuit Against Luwana Coleman                            Unknown                        0.00                                   0.00                        FA
            Per SOFA No. 4 [Dkt. No. 93] Lawsuit against Luwana
            Coleman was dismissed prior to date of Order for
            Relief.

   22       Lawsuit against Dutch Farms and                                0.00              107,500.00                             107,500.00                          FA
            Chicago Boxed Be

   23       Trademarks See Attached Exhibit B                              0.00                      0.00                                   0.00                        FA

   24       PACA Licenses See Attached Exhibit C                           0.00                      0.00                                   0.00                        FA

   25       None                                                           0.00                      0.00                                   0.00                        FA



UST Form 101-7-TFR (5/1/2011)
                  Case 11-34616                       Doc 282         Filed 02/08/19 Entered 02/08/19 14:00:21                                     Desc Main
                                                                       Document     Page 4 of 37
                                                               Form 1
                                                                                                                                                             Exhibit A
                                           Individual Estate Property Record and Report                                                                      Page: 2

                                                            Asset Cases
Case No.:    11-34616                                                                             Trustee Name:      (330623) Michael Desmond
Case Name:         MOO & OINK, INC.                                                               Date Filed (f) or Converted (c): 08/24/2011 (f)
                                                                                                  § 341(a) Meeting Date:       12/07/2011
For Period Ending:         02/06/2019                                                             Claims Bar Date:      03/06/2012

                                       1                                  2                      3                      4                    5                    6

                           Asset Description                           Petition/         Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)             Unscheduled        (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                        Values                 Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                       Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                                  and Other Costs)

   26       None                                                                0.00                      0.00                                     0.00                        FA

   27       None                                                                0.00                      0.00                                     0.00                        FA

   28       None                                                                0.00                      0.00                                     0.00                        FA

   29       See Attached Exhibit A -Office Equipment                            0.00                      0.00                                     0.00                        FA


   30       See attached Exhibit A - Machinery                                  0.00                      0.00                                     0.00                        FA

   31       None                                                                0.00                      0.00                                     0.00                        FA

   32       None                                                                0.00                      0.00                                     0.00                        FA

   33       None                                                                0.00                      0.00                                     0.00                        FA

   34       None                                                                0.00                      0.00                                     0.00                        FA

   35       None                                                                0.00                      0.00                                     0.00                        FA

   36       None                                                                0.00                      0.00                                     0.00                        FA

   37       Sundry Supplies                                              Unknown                          0.00                                     0.00                        FA

   38       Rebates (u)                                                         0.00                 15,000.00                              14,360.68                          FA

   39       Other Receipts - Adult Pro, Executech,                              0.00                  2,500.00                               7,136.03                          FA
            Liberty M (u)
            Reimbursement from Adult Probation

   40       2000 & 2003 Cook Cty Tax Rate                                     111.10                   111.10                                    111.10                        FA
            Objections Refund (u)

   41       2004 Cook County Tax Rate Objection                                98.95                      0.00                                    98.95                        FA
            (Net Refund) (u)
            Tax refund - various PINs at 4848 W. Madison St. &
            7158 S. Stony Island

   42*      Refund from Clerk of the District Court (u)                   1,019.81                    1,019.81                               1,019.81                          FA
            Refund from Clerk of the District Court (See Footnote)


   42       Assets Totals (Excluding unknown values)                    $1,229.86                $126,130.91                           $130,226.57                       $0.00


        RE PROP# 42            Refund from Clerk of the District Court




UST Form 101-7-TFR (5/1/2011)
               Case 11-34616             Doc 282        Filed 02/08/19 Entered 02/08/19 14:00:21                         Desc Main
                                                         Document     Page 5 of 37
                                                        Form 1
                                                                                                                                    Exhibit A
                                    Individual Estate Property Record and Report                                                    Page: 3

                                                     Asset Cases
Case No.:   11-34616                                                           Trustee Name:      (330623) Michael Desmond
Case Name:      MOO & OINK, INC.                                               Date Filed (f) or Converted (c): 08/24/2011 (f)
                                                                               § 341(a) Meeting Date:    12/07/2011
For Period Ending:     02/06/2019                                              Claims Bar Date:    03/06/2012


 Major Activities Affecting Case Closing:

                            Trustee's objection to Claim of Secured Creditor First Midwest Bank is set for July 31, 2018. Once resolved
                            Trustee will be ready to file final report and final income tax returns. Case is administratively insolvent and
                            there will be no distribution to unsecured creditors.


 Initial Projected Date Of Final Report (TFR): 12/31/2014              Current Projected Date Of Final Report (TFR):   12/05/2018 (Actual)


                     02/06/2019                                                    /s/Michael Desmond
                        Date                                                       Michael Desmond




UST Form 101-7-TFR (5/1/2011)
                      Case 11-34616                  Doc 282         Filed 02/08/19 Entered 02/08/19 14:00:21                                 Desc Main
                                                                      Document     Page 6 of 37
                                                                Form 2                                                                                  Exhibit B
                                                                                                                                                        Page: 1
                                                Cash Receipts And Disbursements Record
Case No.:                 11-34616                                            Trustee Name:                   Michael Desmond (330623)
Case Name:                MOO & OINK, INC.                                    Bank Name:                      The Bank of New York Mellon
Taxpayer ID #:            **-***5605                                          Account #:                      **********5666 Checking Account
For Period Ending: 02/06/2019                                                 Blanket Bond (per case limit): $5,000,000.00
                                                                              Separate Bond (if applicable): N/A
    1             2                         3                                        4                              5                     6                       7

  Trans.       Check or       Paid To / Received From             Description of Transaction      Uniform       Deposit             Disbursement         Account Balance
   Date         Ref. #                                                                           Tran. Code       $                       $

 02/15/12        {39}     Cook County Illinois Adult           Restitution Payment               1280-000               400.00                                          400.00
                          Probation

 02/15/12        {38}     Clorox Sale Co.                      Rebate check                      1229-000            1,200.00                                          1,600.00

 02/15/12        {38}     Clorox Sale Co.                      Rebate Check                      1229-000            1,828.50                                          3,428.50

 02/15/12        {38}     Clorox Sale Co.                      Rebate Check                      1229-000            2,310.00                                          5,738.50

 02/15/12        {38}     Clorox Sale Co.                      Rebate Check                      1229-000            2,589.00                                          8,327.50

 02/15/12        {38}     Clorox Sale Co.                      Rebate Check                      1229-000            4,117.50                                         12,445.00

 02/29/12                 The Bank of New York Mellon          Bank and Technology Services      2600-000                                      25.00                  12,420.00
                                                               Fee

 03/30/12                 The Bank of New York Mellon          Bank and Technology Services      2600-000                                      25.44                  12,394.56
                                                               Fee

 04/30/12                 BANK & TECHNOLOGY                    Bank & Technology Services Fees   2600-000                                      25.00                  12,369.56
                          SERVICES FEE

 05/31/12                 BANK & TECHNOLOGY                    Bank & Technology Services Fees   2600-000                                      27.88                  12,341.68
                          SERVICES FEE

 06/29/12                 BANK & TECHNOLOGY                    Bank & Technology Services fees   2600-000                                      25.00                  12,316.68
                          SERVICES FEE

 07/24/12        {38}     Illinois Food Retailers Assn.        Rebate                            1229-000            2,315.68                                         14,632.36

 07/31/12                 BANK & TECHNOLOGY                    Bank & Technology Services Fees   2600-000                                      27.71                  14,604.65
                          SERVICES FEE

 08/31/12                 The Bank of New York Mellon          Bank and Technology Services      2600-000                                      30.92                  14,573.73
                                                               Fee

 09/28/12                 The Bank of New York Mellon          Bank and Technology Services      2600-000                                      27.87                  14,545.86
                                                               Fee

 10/31/12                 The Bank of New York Mellon          Bank and Technology Services      2600-000                                      32.78                  14,513.08
                                                               Fee

 11/30/12                 The Bank of New York Mellon          Bank and Technology Services      2600-000                                      29.73                  14,483.35
                                                               Fee

 12/31/12                 The Bank of New York Mellon          Bank and Technology Services      2600-000                                      28.68                  14,454.67
                                                               Fee

 01/03/13                 RABOBANK MIGRATION                   TRANSFER TO *********2388         9999-000                                 14,454.67                        0.00
                          TRANSFER OUT                         20130103

                                                COLUMN TOTALS                                                       14,760.68              14,760.68                      $0.00
                                                       Less: Bank Transfers/CDs                                           0.00             14,454.67
                                                Subtotal                                                            14,760.68                  306.01
        true
                                                       Less: Payments to Debtors                                                                 0.00

                                                NET Receipts / Disbursements                                       $14,760.68                 $306.01


                                                                                                                                                          false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                      ! - transaction has not been cleared
                   Case 11-34616                 Doc 282       Filed 02/08/19 Entered 02/08/19 14:00:21                              Desc Main
                                                                Document     Page 7 of 37
                                                              Form 2                                                                          Exhibit B
                                                                                                                                              Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:              11-34616                                         Trustee Name:                     Michael Desmond (330623)
Case Name:             MOO & OINK, INC.                                 Bank Name:                        Rabobank, N.A.
Taxpayer ID #:         **-***5605                                       Account #:                        ******2966 Checking Account
For Period Ending: 02/06/2019                                           Blanket Bond (per case limit): $5,000,000.00
                                                                        Separate Bond (if applicable): N/A
    1          2                          3                                    4                               5                 6                     7

  Trans.    Check or         Paid To / Received From        Description of Transaction        Uniform       Deposit         Disbursement       Account Balance
   Date      Ref. #                                                                          Tran. Code       $                   $

 01/04/13                RABOBANK MIGRATION              RABOBANK MIGRATION                  9999-000          14,454.67                                   14,454.67
                         TRANSFER IN

 01/29/13     {39}       Adult Probation Dept. Cook      Restitution Payment                 1229-000              700.00                                  15,154.67
                         County, Il

 01/31/13                Rabobank, N.A.                  Bank and Technology Services        2600-000                                 22.20                15,132.47
                                                         Fee

 02/25/13     {39}       Adult Probation Dept. Cook      Restitution Payment                 1229-000              700.00                                  15,832.47
                         County, Il

 02/25/13     {39}       Adult Probation Dept. Cook      Restitution Payment                 1229-000              240.00                                  16,072.47
                         County, Il

 02/28/13                Rabobank, N.A.                  Bank and Technology Services        2600-000                                 20.40                16,052.07
                                                         Fee

 03/08/13     {39}       NOVA Settlement Administrator   Class Action Settlement re:         1229-000               17.23                                  16,069.30
                                                         Execu/Tech Systems

 03/29/13                Rabobank, N.A.                  Bank and Technology Services        2600-000                                 22.33                16,046.97
                                                         Fee

 04/30/13                Rabobank, N.A.                  Bank and Technology Services        2600-000                                 24.61                16,022.36
                                                         Fee

 05/31/13                Rabobank, N.A.                  Bank and Technology Services        2600-000                                 23.81                15,998.55
                                                         Fee

 06/28/13                Rabobank, N.A.                  Bank and Technology Services        2600-000                                 21.47                15,977.08
                                                         Fee

 07/31/13                Rabobank, N.A.                  Bank and Technology Services        2600-000                                 25.27                15,951.81
                                                         Fee

 08/07/13     {22}       Dutch Farms, Inc.               Proceeds on settlement with         1129-000         107,500.00                                  123,451.81
                                                         Dutch Farms.

 08/30/13     {39}       Liberty Mutual                  Insurance Refund                    1229-000           4,691.00                                  128,142.81

 08/30/13                Rabobank, N.A.                  Bank and Technology Services        2600-000                                136.33               128,006.48
                                                         Fee

 09/30/13                Rabobank, N.A.                  Bank and Technology Services        2600-000                                177.07               127,829.41
                                                         Fee

 10/31/13                Rabobank, N.A.                  Bank and Technology Services        2600-000                                202.26               127,627.15
                                                         Fee

 11/29/13                Rabobank, N.A.                  Bank and Technology Services        2600-000                                171.33               127,455.82
                                                         Fee

 12/18/13    10101       Figliulo & Silverman, P.C.      Per order Dated 12-17-2013          3110-000                            85,000.00                 42,455.82

 12/18/13    10102       Figliulo & Silverman, P.C.      Per order dated 12-17-2013          3120-000                             7,336.06                 35,119.76

 12/31/13                Rabobank, N.A.                  Bank and Technology Services        2600-000                                166.24                34,953.52
                                                         Fee

 01/31/14                Rabobank, N.A.                  Bank and Technology Services        2600-000                                 51.94                34,901.58
                                                         Fee

 02/28/14                Rabobank, N.A.                  Bank and Technology Services        2600-000                                 46.85                34,854.73
                                                         Fee

                                                                                       Page Subtotals:      $128,302.90        $93,448.17       true



{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                              ! - transaction has not been cleared
                   Case 11-34616                Doc 282         Filed 02/08/19 Entered 02/08/19 14:00:21                                Desc Main
                                                                 Document     Page 8 of 37
                                                              Form 2                                                                            Exhibit B
                                                                                                                                                Page: 3
                                              Cash Receipts And Disbursements Record
Case No.:              11-34616                                          Trustee Name:                       Michael Desmond (330623)
Case Name:             MOO & OINK, INC.                                  Bank Name:                          Rabobank, N.A.
Taxpayer ID #:         **-***5605                                        Account #:                          ******2966 Checking Account
For Period Ending: 02/06/2019                                            Blanket Bond (per case limit): $5,000,000.00
                                                                         Separate Bond (if applicable): N/A
    1          2                          3                                     4                                 5                 6                    7

  Trans.    Check or        Paid To / Received From          Description of Transaction          Uniform       Deposit         Disbursement      Account Balance
   Date      Ref. #                                                                             Tran. Code       $                   $

 03/31/14                Rabobank, N.A.                   Bank and Technology Services          2600-000                                48.46                34,806.27
                                                          Fee

 04/30/14                Rabobank, N.A.                   Bank and Technology Services          2600-000                                53.40                34,752.87
                                                          Fee

 05/14/14     {39}       Windmill v. Gornick Settlement   Share of Class Action Settlement      1229-000              306.85                                 35,059.72
                         c/o CAC Services Group, LLC      regarding Gornick's Auto Collision
                                                          Rebuilders.

 05/30/14                Rabobank, N.A.                   Bank and Technology Services          2600-000                                50.20                35,009.52
                                                          Fee

 06/30/14                Rabobank, N.A.                   Bank and Technology Services          2600-000                                48.67                34,960.85
                                                          Fee

 07/31/14                Rabobank, N.A.                   Bank and Technology Services          2600-000                                55.31                34,905.54
                                                          Fee

 08/29/14                Rabobank, N.A.                   Bank and Technology Services          2600-000                                48.53                34,857.01
                                                          Fee

 09/19/14     {39}       Discover Financial Services      Refund of deposit relating to         1229-000               80.95                                 34,937.96
                                                          processing of Discover Credit
                                                          Card transactions.

 09/30/14                Rabobank, N.A.                   Bank and Technology Services          2600-000                                53.50                34,884.46
                                                          Fee

 10/31/14                Rabobank, N.A.                   Bank and Technology Services          2600-000                                51.84                34,832.62
                                                          Fee

 11/28/14                Rabobank, N.A.                   Bank and Technology Services          2600-000                                45.09                34,787.53
                                                          Fee

 12/31/14                Rabobank, N.A.                   Bank and Technology Services          2600-000                                56.70                34,730.83
                                                          Fee

 01/30/15                Rabobank, N.A.                   Bank and Technology Services          2600-000                                49.95                34,680.88
                                                          Fee

 02/17/15     {40}       Michael E. Crane (Client Funds   2000 & 2003 Cook County Tax           1224-000              111.10                                 34,791.98
                         Acct)                            Rate Objections Refunds

 02/27/15                Rabobank, N.A.                   Bank and Technology Services          2600-000                                46.60                34,745.38
                                                          Fee

 03/31/15                Rabobank, N.A.                   Bank and Technology Services          2600-000                                53.30                34,692.08
                                                          Fee

 04/30/15                Rabobank, N.A.                   Bank and Technology Services          2600-000                                49.89                34,642.19
                                                          Fee

 05/29/15                Rabobank, N.A.                   Bank and Technology Services          2600-000                                48.16                34,594.03
                                                          Fee

 06/30/15                Rabobank, N.A.                   Bank and Technology Services          2600-000                                53.07                34,540.96
                                                          Fee

 07/31/15                Rabobank, N.A.                   Bank and Technology Services          2600-000                                51.33                34,489.63
                                                          Fee

 08/31/15                Rabobank, N.A.                   Bank and Technology Services          2600-000                                47.95                34,441.68
                                                          Fees

 09/30/15                Rabobank, N.A.                   Bank and Technology Services          2600-000                                52.84                34,388.84

                                                                                          Page Subtotals:          $498.90           $964.79      true

{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                                 ! - transaction has not been cleared
                   Case 11-34616                Doc 282      Filed 02/08/19 Entered 02/08/19 14:00:21                            Desc Main
                                                              Document     Page 9 of 37
                                                              Form 2                                                                     Exhibit B
                                                                                                                                         Page: 4
                                              Cash Receipts And Disbursements Record
Case No.:              11-34616                                      Trustee Name:                   Michael Desmond (330623)
Case Name:             MOO & OINK, INC.                              Bank Name:                      Rabobank, N.A.
Taxpayer ID #:         **-***5605                                    Account #:                      ******2966 Checking Account
For Period Ending: 02/06/2019                                        Blanket Bond (per case limit): $5,000,000.00
                                                                     Separate Bond (if applicable): N/A
    1          2                          3                                4                              5                  6                    7

  Trans.    Check or        Paid To / Received From       Description of Transaction     Uniform       Deposit         Disbursement       Account Balance
   Date      Ref. #                                                                     Tran. Code       $                   $

                                                      Fees

 10/30/15                Rabobank, N.A.               Bank and Technology Services      2600-000                                 49.46                34,339.38
                                                      Fees

 11/30/15                Rabobank, N.A.               Bank and Technology Services      2600-000                                 47.74                34,291.64
                                                      Fees

 12/31/15                Rabobank, N.A.               Bank and Technology Services      2600-000                                 54.25                34,237.39
                                                      Fees

 01/29/16                Rabobank, N.A.               Bank and Technology Services      2600-000                                 47.47                34,189.92
                                                      Fees

 03/01/16                Rabobank, N.A.               Bank and Technology Services      2600-000                                 47.40                34,142.52
                                                      Fees

 03/31/16                Rabobank, N.A.               Bank and Technology Services      2600-000                                 53.87                34,088.65
                                                      Fees

 04/29/16                Rabobank, N.A.               Bank and Technology Services      2600-000                                 47.26                34,041.39
                                                      Fees

 05/31/16                Rabobank, N.A.               Bank and Technology Services      2600-000                                 47.20                33,994.19
                                                      Fees

 06/30/16                Rabobank, N.A.               Bank and Technology Services      2600-000                                 53.64                33,940.55
                                                      Fees

 07/29/16                Rabobank, N.A.               Bank and Technology Services      2600-000                                 47.06                33,893.49
                                                      Fees

 08/31/16                Rabobank, N.A.               Bank and Technology Services      2600-000                                 53.47                33,840.02
                                                      Fees

 09/30/16                Rabobank, N.A.               Bank and Technology Services      2600-000                                 48.54                33,791.48
                                                      Fees

 10/31/16                Rabobank, N.A.               Bank and Technology Services      2600-000                                 46.85                33,744.63
                                                      Fees

 11/30/16                Rabobank, N.A.               Bank and Technology Services      2600-000                                 51.63                33,693.00
                                                      Fees

 12/30/16                Rabobank, N.A.               Bank and Technology Services      2600-000                                 48.33                33,644.67
                                                      Fees

 01/27/17     {41}       Michael E Crane              Net refund payment of 2004 Cook   1224-000               98.95                                  33,743.62
                                                      County Tax Rate Objection (4848
                                                      W. Madison & 7158 S. Stony
                                                      Island)

 01/31/17                Rabobank, N.A.               Bank and Technology Services      2600-000                                 51.61                33,692.01
                                                      Fees

 02/28/17                Rabobank, N.A.               Bank and Technology Services      2600-000                                 45.22                33,646.79
                                                      Fees

 03/31/17                Rabobank, N.A.               Bank and Technology Services      2600-000                                 50.00                33,596.79
                                                      Fees

 04/28/17                Rabobank, N.A.               Bank and Technology Services      2600-000                                 45.10                33,551.69
                                                      Fees

 05/31/17                Rabobank, N.A.               Bank and Technology Services      2600-000                                 53.08                33,498.61
                                                      Fees

                                                                                  Page Subtotals:             $98.95          $989.18      true

{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                          ! - transaction has not been cleared
                      Case 11-34616                 Doc 282        Filed 02/08/19 Entered 02/08/19 14:00:21                                 Desc Main
                                                                   Document      Page 10 of 37
                                                               Form 2                                                                                Exhibit B
                                                                                                                                                     Page: 5
                                               Cash Receipts And Disbursements Record
Case No.:                 11-34616                                           Trustee Name:                    Michael Desmond (330623)
Case Name:                MOO & OINK, INC.                                   Bank Name:                       Rabobank, N.A.
Taxpayer ID #:            **-***5605                                         Account #:                       ******2966 Checking Account
For Period Ending: 02/06/2019                                                Blanket Bond (per case limit): $5,000,000.00
                                                                             Separate Bond (if applicable): N/A
    1             2                        3                                        4                              5                    6                      7

  Trans.       Check or      Paid To / Received From            Description of Transaction        Uniform       Deposit           Disbursement        Account Balance
   Date         Ref. #                                                                           Tran. Code       $                     $

 06/30/17                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                   48.18                  33,450.43
                                                             Fees

 07/31/17                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                   46.50                  33,403.93
                                                             Fees

 08/31/17                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                   52.85                  33,351.08
                                                             Fees

 09/29/17                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                   46.37                  33,304.71
                                                             Fees

 10/31/17                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                   51.09                  33,253.62
                                                             Fees

 11/30/17                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                   47.82                  33,205.80
                                                             Fees

 12/29/17                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                   46.16                  33,159.64
                                                             Fees

 01/31/18                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                   52.46                  33,107.18
                                                             Fees

 02/28/18                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                   44.44                  33,062.74
                                                             Fees

 03/30/18                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                   47.55                  33,015.19
                                                             Fees

 04/30/18                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                   45.90                  32,969.29
                                                             Fees

 05/31/18                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                   52.16                  32,917.13
                                                             Fees

 06/29/18                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                   45.76                  32,871.37
                                                             Fees

 07/31/18                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                   50.43                  32,820.94
                                                             Fees

 08/06/18       10103     Mandell Advisory Group, Ltd.       Allowed Fees Per order dated 1-     3410-000                                8,500.00                  24,320.94
                                                             11-2018 Dkt No. 258

 08/31/18                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                   41.85                  24,279.09
                                                             Fees

 11/16/18        {42}     Administrative Office of US        Refund from Clerk of the District   1229-000           1,019.81                                       25,298.90
                          Courts (United States Treasury)    Court

                                               COLUMN TOTALS                                                      129,920.56           104,621.66                  $25,298.90
                                                     Less: Bank Transfers/CDs                                      14,454.67                  0.00
                                               Subtotal                                                           115,465.89           104,621.66
        true
                                                     Less: Payments to Debtors                                                                0.00

                                               NET Receipts / Disbursements                                      $115,465.89          $104,621.66


                                                                                                                                                       false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                    ! - transaction has not been cleared
                 Case 11-34616              Doc 282         Filed 02/08/19 Entered 02/08/19 14:00:21                          Desc Main
                                                            Document      Page 11 of 37
                                                       Form 2                                                                      Exhibit B
                                                                                                                                   Page: 6
                                       Cash Receipts And Disbursements Record
Case No.:           11-34616                                       Trustee Name:                   Michael Desmond (330623)
Case Name:          MOO & OINK, INC.                               Bank Name:                      Rabobank, N.A.
Taxpayer ID #:      **-***5605                                     Account #:                      ******2966 Checking Account
For Period Ending: 02/06/2019                                      Blanket Bond (per case limit): $5,000,000.00
                                                                   Separate Bond (if applicable): N/A




                                                                                                      NET                     ACCOUNT
                                 TOTAL - ALL ACCOUNTS                           NET DEPOSITS     DISBURSEMENTS                BALANCES
                                 **********5666 Checking Account                      $14,760.68          $306.01                     $0.00

                                 ******2966 Checking Account                         $115,465.89             $104,621.66          $25,298.90

                                                                                     $130,226.57             $104,927.67          $25,298.90




                 02/06/2019                                                /s/Michael Desmond
                   Date                                                    Michael Desmond




UST Form 101-7-TFR (5/1/2011)
          Case 11-34616         Doc 282       Filed 02/08/19 Entered 02/08/19 14:00:21                 Desc Main
                                              Document      Page 12 of 37


                                                                                                                          Page: 1

                                                         Exhibit C
                                             Analysis of Claims Register
                                Case:11-34616                         MOO & OINK, INC.
                                                                                 Claims Bar Date: 03/06/12


 Claim                Claimant Name/                 Claim Type/                   Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.               <Category>, Priority              Date Filed                     Allowed          to Date        Balance

         First Midwest Bank                         Secured                                  $0.00           $0.00         $0.00
         725 Waukegan Road
                                                                                             $0.00
         Deerfield, IL 60015
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

         First Midwest Bank                         Secured                                  $0.00           $0.00         $0.00
         725 Waukegan Road
                                                                                             $0.00
         Deerfield, IL 60015
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

         First Midwest Bank                         Secured                                  $0.00           $0.00         $0.00
         725 Waukegan Road
                                                                                             $0.00
         Deerfield, IL 60015
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

121S     FIRST INSURANCE FUNDING CORP,              Secured                             $94,581.27           $0.00         $0.00
         <4110-000 Real Estate - Consensual Liens   03/20/12                                 $0.00
         (mortgages, deeds of trust)>
         , 100
         Claim 121 Disallowed per order dated 3/20/2018.
Acct. for Mandell Advisory Group, Ltd.              Administrative                        $8,500.00   $8,500.00            $0.00
Truste 95 Revere Drive
                                                    04/20/18                              $8,500.00
          Northbrook, IL 60062
          <3410-000 Accountant for Trustee Fees
          (Other Firm)>
          , 200
         Order Granting First & Final Application for Compensation of Fees entered on 1-11-2018 [Dkt # 258]
FEE      Michael Desmond                            Administrative                        $9,761.33          $0.00     $9,761.33
         10 South LaSalle
                                                    03/28/18                              $9,761.33
         Chicago, IL 60603
         <2100-000 Trustee Compensation>
         , 210




UST Form 101-7-TFR (5/1/2011)
          Case 11-34616          Doc 282       Filed 02/08/19 Entered 02/08/19 14:00:21                   Desc Main
                                               Document      Page 13 of 37


                                                                                                                             Page: 2

                                                             Exhibit C
                                              Analysis of Claims Register
                                Case:11-34616                            MOO & OINK, INC.
                                                                                    Claims Bar Date: 03/06/12

 Claim                 Claimant Name/                   Claim Type/                   Amount Filed/        Paid          Claim
                                                                        Claim Ref
  No.                <Category>, Priority                Date Filed                     Allowed          to Date        Balance

         Figliulo & Silverman PC                      Administrative                      $178,800.00    $85,000.00      $93,800.00
         10 S La Salle St, 36th Floor
                                                      08/06/18                            $178,800.00
         Suite 3600
         Chicago, IL 60603
         <3110-000 Attorney for Trustee Fees (Trustee
         Firm)>
         , 210
         Compensation allowed per order dates 12/17/2013 [Dkt. No. 225].
         Figliulo & Silverman PC                       Administrative                        $7,336.06    $7,336.06           $0.00
         10 S La Salle St, 36th Floor
                                                       08/06/18                              $7,336.06
         Suite 3600
         Chicago, IL 60603
         <3120-000 Attorney for Trustee Expenses
         (Trustee Firm)>
         , 200
         Expenses allowed per order dated 12/17/2013 [Dkt No. 225]
23P      U.S. Department of Labor Employee Benefits Priority                                  $140.99           $0.00       $140.99
         Security Admin.,
                                                    11/10/11                                  $140.99
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

42P      Illinois Department of Employment Security,   Priority                            $78,051.08           $0.00    $78,051.08
         <5800-000 Claims of Governmental Units - § 12/06/11                               $78,051.08
         507(a)(8)>
         , 570
         Amended Claim 42-2 filed on 3/16/2018 in response to Trustee Objection to reduced secured portion to $0.00.
42S      Illinois Department of Employment Security,   Priority                            $13,688.45           $0.00         $0.00
         <5100-000 Domestic Support Obligations - § 12/06/11                                    $0.00
         (507)(a)(1)>
         , 500
         Claim objection filed Dkt. 260 IDES amended claim to be Priority unsecured claim and reduce Secured portion to
         $0.00. See 42-2.
54P      Illinois Department of Revenue Bankruptcy  Priority                                    $0.00           $0.00         $0.00
         Section,
                                                    01/26/12                                    $0.00
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570
         Amended Claim filed on 9/13/2018 [54-2] reducing claim to $0.00.




UST Form 101-7-TFR (5/1/2011)
          Case 11-34616         Doc 282      Filed 02/08/19 Entered 02/08/19 14:00:21                Desc Main
                                             Document      Page 14 of 37


                                                                                                                        Page: 3

                                                         Exhibit C
                                            Analysis of Claims Register
                                Case:11-34616                        MOO & OINK, INC.
                                                                               Claims Bar Date: 03/06/12

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

60       UFCW Local 1546 Welfare Fund c/o Robert Priority                            $107,405.20           $0.00   $107,405.20
         Greenberg Asher Gittler & D'Alba Ltd,
                                                    03/01/12                         $107,405.20
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

63       TAMMY L WALKER C/O THE LAW FIRM OF Priority                                  $19,000.00           $0.00    $19,000.00
         ERNESTO D BORGES JR PC,
                                                    03/01/12                          $19,000.00
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

64       SHUNTAY BROWN C/O THE LAW OFCS OF Priority                                   $10,000.00           $0.00    $10,000.00
         ERNESTO D BORGES JR PC/BILL
                                                    03/01/12                          $10,000.00
         BUSTERS,
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

65       STEVEN JONES C/O THE LAW OFCS OF Priority                                    $29,000.00           $0.00    $29,000.00
         ERNESTO D BORGES JR PC,
                                                    03/01/12                          $29,000.00
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

66       DEBORAH A MOORE C/O THE LAW OFCS Priority                                    $30,000.00           $0.00    $30,000.00
         OF ERNESTO D BORGES JR PC,
                                                    03/01/12                          $30,000.00
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

67       JEANICE JOHNSON BILL BUSTERS,             Priority                             $5,000.00          $0.00     $5,000.00
         <5800-000 Claims of Governmental Units - § 03/01/12                            $5,000.00
         507(a)(8)>
         , 570

68       BENOIT JEAN-BAPTIST,                      Priority                           $20,000.00           $0.00    $20,000.00
         <5800-000 Claims of Governmental Units - § 03/01/12                          $20,000.00
         507(a)(8)>
         , 570

69       ANTHONY MCLIN C/O THE LAW OFCS OF Priority                                   $10,800.00           $0.00    $10,800.00
         ERNESTO D BORGES JR PC,
                                                    03/01/12                          $10,800.00
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570



UST Form 101-7-TFR (5/1/2011)
          Case 11-34616         Doc 282      Filed 02/08/19 Entered 02/08/19 14:00:21                Desc Main
                                             Document      Page 15 of 37


                                                                                                                        Page: 4

                                                        Exhibit C
                                            Analysis of Claims Register
                                Case:11-34616                       MOO & OINK, INC.
                                                                               Claims Bar Date: 03/06/12

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

70       REGINA NEAL C/O THE LAW OFCS OF            Priority                            $1,500.00          $0.00     $1,500.00
         ERNESTO D BORGES JR PC,
                                                    03/01/12                            $1,500.00
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

71       MARKITA SMITH-HARRIS C/O THE LAW           Priority                          $10,000.00           $0.00    $10,000.00
         OFCS OF ERNESTO D BORGES JR PC,
                                                    03/01/12                          $10,000.00
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

72       BERNADETTE WALKER C/O THE LAW              Priority                          $16,000.00           $0.00    $16,000.00
         OFCS OF ERNESTO D BORGES JR PC,
                                                    03/01/12                          $16,000.00
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

73       ANTOINETTE ROBINSON C/O BILL               Priority                            $1,000.00          $0.00     $1,000.00
         BUSTERS,
                                                    03/01/12                            $1,000.00
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

74       LONNIE GUILFORD C/O THE LAW OFCS           Priority                          $12,500.00           $0.00    $12,500.00
         OF ERNESTO D BORGES JR PC,
                                                    03/01/12                          $12,500.00
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

75       FREDDIE MCCRAW C/O THE LAW OFCS Priority                                       $2,000.00          $0.00     $2,000.00
         OF ERNESTO D BORGES JR PC,
                                                    03/01/12                            $2,000.00
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

76       LAKESIA CAMPBELL C/O THE LAW OFCS Priority                                   $10,000.00           $0.00    $10,000.00
         OF ERNESTO D BORGES JR PC,
                                                    03/01/12                          $10,000.00
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

77       DEBORAH PIRTLE C/O THE LAW OFCS OF Priority                                    $1,500.00          $0.00     $1,500.00
         ERNESTO D BORGES JR PC,
                                                    03/01/12                            $1,500.00
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570



UST Form 101-7-TFR (5/1/2011)
          Case 11-34616         Doc 282      Filed 02/08/19 Entered 02/08/19 14:00:21                Desc Main
                                             Document      Page 16 of 37


                                                                                                                        Page: 5

                                                         Exhibit C
                                            Analysis of Claims Register
                                Case:11-34616                        MOO & OINK, INC.
                                                                               Claims Bar Date: 03/06/12

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

78       ROBIE BROWN C/O THE LAW OFCS OF            Priority                            $3,000.00          $0.00     $3,000.00
         ERNESTO D BORGES JR PC,
                                                    03/01/12                            $3,000.00
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

79       ROXANNE SMITH C/O THE LAW OFCS OF Priority                                     $1,500.00          $0.00     $1,500.00
         ERNESTO D BORGES JR PC,
                                                    03/01/12                            $1,500.00
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

80       SHENEE JOHNSON C/O THE LAW OFCS Priority                                       $3,000.00          $0.00     $3,000.00
         OF ERNESTO D BORGES JR PC,
                                                    03/01/12                            $3,000.00
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

81       CANYA YOUNG C/O THE LAW OFCS OF            Priority                          $14,000.00           $0.00    $14,000.00
         ERNESTO D BORGES JR PC,
                                                    03/01/12                          $14,000.00
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

82       KEVIN WILLIAMS BILL BUSTER,               Priority                           $26,500.00           $0.00    $26,500.00
         <5800-000 Claims of Governmental Units - § 03/01/12                          $26,500.00
         507(a)(8)>
         , 570

83       TROY R TOBIAS BILL BUSTERS,               Priority                           $29,000.00           $0.00    $29,000.00
         <5800-000 Claims of Governmental Units - § 03/01/12                          $29,000.00
         507(a)(8)>
         , 570

84       LORENZO SMITH BILL BUSTERS,               Priority                             $7,500.00          $0.00     $7,500.00
         <5800-000 Claims of Governmental Units - § 03/01/12                            $7,500.00
         507(a)(8)>
         , 570

86P      UFCW Local 1546 Pension Fund c/o Thomas Priority                             $31,707.00           $0.00    $31,707.00
         J Angell,Jacobs,Burns,Orlove & Hernandez,
                                                    03/05/12                          $31,707.00
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570




UST Form 101-7-TFR (5/1/2011)
          Case 11-34616            Doc 282       Filed 02/08/19 Entered 02/08/19 14:00:21              Desc Main
                                                 Document      Page 17 of 37


                                                                                                                          Page: 6

                                                            Exhibit C
                                                 Analysis of Claims Register
                                  Case:11-34616                         MOO & OINK, INC.
                                                                                 Claims Bar Date: 03/06/12

 Claim                 Claimant Name/                  Claim Type/                 Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.                <Category>, Priority               Date Filed                   Allowed          to Date        Balance

87P      UFCW Local 1546 Health & Welfare Fund c/o Priority                             $57,342.00           $0.00    $57,342.00
         Thomas J Angell,Jacobs,Burns,Orlove &
                                                    03/05/12                            $57,342.00
         Hernandez,
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

88P      UFCW Local 1546 Medical Center c/o         Priority                            $13,140.00           $0.00    $13,140.00
         Thomas J Angell,Jacobs,Burns, Orlove &
                                                    03/05/12                            $13,140.00
         Hernandez,
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

92       Glorious Clark,                              Priority                          $11,723.00           $0.00    $11,723.00
         <5800-000 Claims of Governmental Units - § 03/06/12                            $11,723.00
         507(a)(8)>
         , 570

93       Regina Gonnigam c/o Bill Busters,            Priority                            $6,000.00          $0.00     $6,000.00
         <5800-000 Claims of Governmental Units - § 03/06/12                              $6,000.00
         507(a)(8)>
         , 570

94       Trina Griffith c/o Ernesto Borges Jr,        Priority                          $15,000.00           $0.00    $15,000.00
         <5800-000 Claims of Governmental Units - § 03/06/12                            $15,000.00
         507(a)(8)>
         , 570

95       Andrea Baylen c/o Ernesto Borges Jr,         Priority                          $19,890.00           $0.00    $19,890.00
         <5800-000 Claims of Governmental Units - § 03/06/12                            $19,890.00
         507(a)(8)>
         , 570

96       Tammera McMiller c/o Ernesto Borges Jr,      Priority                          $10,000.00           $0.00    $10,000.00
         <5800-000 Claims of Governmental Units - § 03/06/12                            $10,000.00
         507(a)(8)>
         , 570

98       Vonetta Dehart c/o Ernesto Borges Jr,        Priority                            $4,000.00          $0.00     $4,000.00
         <5800-000 Claims of Governmental Units - § 03/06/12                              $4,000.00
         507(a)(8)>
         , 570




UST Form 101-7-TFR (5/1/2011)
          Case 11-34616          Doc 282          Filed 02/08/19 Entered 02/08/19 14:00:21             Desc Main
                                                  Document      Page 18 of 37


                                                                                                                          Page: 7

                                                            Exhibit C
                                                Analysis of Claims Register
                                 Case:11-34616                          MOO & OINK, INC.
                                                                                 Claims Bar Date: 03/06/12

 Claim                 Claimant Name/                  Claim Type/                 Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.                <Category>, Priority               Date Filed                   Allowed          to Date        Balance

99       Victor Ray Ford,                             Priority                          $15,000.00           $0.00    $15,000.00
         <5800-000 Claims of Governmental Units - § 03/06/12                            $15,000.00
         507(a)(8)>
         , 570

100      Shazelle Tucker c/o Ernesto Borges Jr,       Priority                             $300.00           $0.00       $300.00
         <5800-000 Claims of Governmental Units - § 03/06/12                               $300.00
         507(a)(8)>
         , 570

102      Milton Turner c/o Ernesto Borges Jr,         Priority                            $5,000.00          $0.00     $5,000.00
         <5800-000 Claims of Governmental Units - § 03/06/12                              $5,000.00
         507(a)(8)>
         , 570

103      Mary Steele c/o Ernesto Borges Jr,           Priority                            $2,900.00          $0.00     $2,900.00
         <5800-000 Claims of Governmental Units - § 03/06/12                              $2,900.00
         507(a)(8)>
         , 570

104      James L. Bond Jr.,                           Priority                            $1,500.00          $0.00     $1,500.00
         <5800-000 Claims of Governmental Units - § 03/06/12                              $1,500.00
         507(a)(8)>
         , 570

106      Ocie Jackson c/o Ernesto Borges Jr,          Priority                            $4,000.00          $0.00     $4,000.00
         <5800-000 Claims of Governmental Units - § 03/06/12                              $4,000.00
         507(a)(8)>
         , 570

107      Evlavaughn Curtis c/o Ernesto Borges Jr,     Priority                            $2,000.00          $0.00     $2,000.00
         <5800-000 Claims of Governmental Units - § 03/06/12                              $2,000.00
         507(a)(8)>
         , 570

108      Heidi Hanson c/o Ernesto Borges Jr,          Priority                            $8,000.00          $0.00     $8,000.00
         <5800-000 Claims of Governmental Units - § 03/06/12                              $8,000.00
         507(a)(8)>
         , 570




UST Form 101-7-TFR (5/1/2011)
          Case 11-34616           Doc 282       Filed 02/08/19 Entered 02/08/19 14:00:21              Desc Main
                                                Document      Page 19 of 37


                                                                                                                         Page: 8

                                                           Exhibit C
                                                Analysis of Claims Register
                                 Case:11-34616                         MOO & OINK, INC.
                                                                                Claims Bar Date: 03/06/12

 Claim                 Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.                <Category>, Priority              Date Filed                   Allowed          to Date        Balance

109      Natisha Chism c/o Ernesto Borges Jr,        Priority                          $15,000.00           $0.00    $15,000.00
         <5800-000 Claims of Governmental Units - § 03/06/12                           $15,000.00
         507(a)(8)>
         , 570

110      Kyara Wesley c/o Ernesto Borges Jr,         Priority                          $10,000.00           $0.00    $10,000.00
         <5800-000 Claims of Governmental Units - § 03/06/12                           $10,000.00
         507(a)(8)>
         , 570

111      Christopher Nowden c/o Ernesto Borges Jr,   Priority                            $2,500.00          $0.00     $2,500.00
         <5800-000 Claims of Governmental Units - § 03/06/12                             $2,500.00
         507(a)(8)>
         , 570

112      Elexis Ollie c/o Ernesto Borges Jr,         Priority                            $2,000.00          $0.00     $2,000.00
         <5800-000 Claims of Governmental Units - § 03/06/12                             $2,000.00
         507(a)(8)>
         , 570

114      Tammy Alexander c/o Ernesto Borges Jr,      Priority                          $10,000.00           $0.00    $10,000.00
         <5800-000 Claims of Governmental Units - § 03/06/12                           $10,000.00
         507(a)(8)>
         , 570

115      Janis Bland c/o Ernesto Borges Jr,          Priority                          $10,000.00           $0.00    $10,000.00
         <5800-000 Claims of Governmental Units - § 03/06/12                           $10,000.00
         507(a)(8)>
         , 570

116      James Bonds c/o Ernesto Borges Jr,          Priority                            $2,000.00          $0.00     $2,000.00
         <5800-000 Claims of Governmental Units - § 03/06/12                             $2,000.00
         507(a)(8)>
         , 570

117      Elizabeth A. Smith c/o Ernesto Borges Jr,   Priority                          $85,000.00           $0.00    $85,000.00
         <5800-000 Claims of Governmental Units - § 03/06/12                           $85,000.00
         507(a)(8)>
         , 570




UST Form 101-7-TFR (5/1/2011)
          Case 11-34616           Doc 282           Filed 02/08/19 Entered 02/08/19 14:00:21             Desc Main
                                                    Document      Page 20 of 37


                                                                                                                            Page: 9

                                                              Exhibit C
                                                Analysis of Claims Register
                                 Case:11-34616                            MOO & OINK, INC.
                                                                                   Claims Bar Date: 03/06/12

 Claim                 Claimant Name/                    Claim Type/                 Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.                <Category>, Priority                 Date Filed                   Allowed          to Date        Balance

118      Vincent Gayden c/o Ernesto Borges Jr,          Priority                          $29,000.00           $0.00    $29,000.00
         <5800-000 Claims of Governmental Units - § 03/06/12                              $29,000.00
         507(a)(8)>
         , 570

119      Debra Sparkman c/o Ernesto Borges Jr,          Priority                            $5,000.00          $0.00     $5,000.00
         <5800-000 Claims of Governmental Units - § 03/06/12                                $5,000.00
         507(a)(8)>
         , 570

123      Internal Revenue Service,                      Priority                            $5,634.91          $0.00     $5,634.91
         <5800-000 Claims of Governmental Units - § 02/24/14                                $5,634.91
         507(a)(8)>
         , 570

1        MCKEE FOODS CORPORATION,                       Unsecured                           $7,858.31          $0.00     $7,858.31
         <7100-000 Section 726(a)(2) General            09/01/11                            $7,858.31
         Unsecured Claims>
         , 610

2        FedEx Tech Connect Inc As Assignee of          Unsecured                           $6,198.09          $0.00     $6,198.09
         FedEx Express/Ground,
                                                        09/02/11                            $6,198.09
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

3        CIT Technology Financing Services Inc.         Unsecured                         $21,303.29           $0.00    $21,303.29
         Bankruptcy Processing Solutions Inc,
                                                        09/13/11                          $21,303.29
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

4        CIT Technology Financing Services Inc.         Unsecured                         $28,704.10           $0.00    $28,704.10
         Bankruptcy Processing Solutions Inc,
                                                        09/13/11                          $28,704.10
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

5        Dutch Farms, Inc. c/o Collins & Collins,       Unsecured                        $146,978.78           $0.00         $0.00
         <7100-000 Section 726(a)(2) General            10/04/11                               $0.00
         Unsecured Claims>
         , 610
         Withdrawn Per Settlement order dated 7/2/2013 Dkt No. 218




UST Form 101-7-TFR (5/1/2011)
          Case 11-34616              Doc 282     Filed 02/08/19 Entered 02/08/19 14:00:21             Desc Main
                                                 Document      Page 21 of 37


                                                                                                                        Page: 10

                                                         Exhibit C
                                               Analysis of Claims Register
                                     Case:11-34616                   MOO & OINK, INC.
                                                                                Claims Bar Date: 03/06/12

 Claim                 Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.                <Category>, Priority              Date Filed                   Allowed          to Date        Balance

6        Alta Industrial Equipment Company LLC,      Unsecured                           $2,231.36          $0.00     $2,231.36
         <7100-000 Section 726(a)(2) General         10/07/11                            $2,231.36
         Unsecured Claims>
         , 610

7        Wells Fargo Equipment Finance Div of Wells Unsecured                            $7,984.05          $0.00     $7,984.05
         Fargo Bank NA,
                                                    10/25/11                             $7,984.05
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim No. 7 allowed as Unsecured claim per order dated 3/20/2018
8        Cookie Specialties, Inc.,                   Unsecured                            $187.00           $0.00       $187.00
         <7100-000 Section 726(a)(2) General         11/01/11                             $187.00
         Unsecured Claims>
         , 610

9        Bakemark USA,                               Unsecured                           $1,065.09          $0.00     $1,065.09
         <7100-000 Section 726(a)(2) General         11/01/11                            $1,065.09
         Unsecured Claims>
         , 610

10       ILPRO of Illinois LLC DBA: Grove Meat       Unsecured                         $10,953.58           $0.00    $10,953.58
         Company,
                                                     11/01/11                          $10,953.58
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

11       Liberty Mutual Insurance Company Liberty    Unsecured                              $0.00           $0.00         $0.00
         Mutual Group,
                                                     11/01/11                               $0.00
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

12       SouthFresh Aquaculture, LLC Coface North    Unsecured                           $3,600.00          $0.00     $3,600.00
         America Insurance Company,
                                                     11/03/11                            $3,600.00
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

13       Specialty Foods Group Inc,                  Unsecured                         $30,608.52           $0.00    $30,608.52
         <7100-000 Section 726(a)(2) General         11/02/11                          $30,608.52
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
          Case 11-34616          Doc 282       Filed 02/08/19 Entered 02/08/19 14:00:21              Desc Main
                                               Document      Page 22 of 37


                                                                                                                       Page: 11

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:11-34616                       MOO & OINK, INC.
                                                                               Claims Bar Date: 03/06/12

 Claim                 Claimant Name/                Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.                <Category>, Priority             Date Filed                   Allowed          to Date        Balance

14       Pitney Bowes Global Financial Services,    Unsecured                           $1,064.63          $0.00     $1,064.63
         <7100-000 Section 726(a)(2) General        11/04/11                            $1,064.63
         Unsecured Claims>
         , 610

15       Rug Doctor, Inc,                           Unsecured                            $763.07           $0.00       $763.07
         <7100-000 Section 726(a)(2) General        11/03/11                             $763.07
         Unsecured Claims>
         , 610

16       Great Lakes Cookies,                       Unsecured                           $3,626.58          $0.00     $3,626.58
         <7100-000 Section 726(a)(2) General        11/03/11                            $3,626.58
         Unsecured Claims>
         , 610

17       Supreme Lobster and Seafood Co Inc         Unsecured                         $17,710.33           $0.00    $17,710.33
         Jacqueline Sylenko, Credit Manager,
                                                    11/07/11                          $17,710.33
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

18       Atlas Toyota Material Handling LLC,        Unsecured                             $77.14           $0.00        $77.14
         <7100-000 Section 726(a)(2) General        11/07/11                              $77.14
         Unsecured Claims>
         , 610

19       Euler Hermes ACI Assignee of Western Edge Unsecured                          $45,130.00           $0.00    $45,130.00
         Inc,
                                                   11/08/11                           $45,130.00
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

20       MUZAK LLC C/O BRIDGETANN OXENDINE, Unsecured                                    $536.28           $0.00       $536.28
         <7100-000 Section 726(a)(2) General        11/09/11                             $536.28
         Unsecured Claims>
         , 610

21       Williams Country Sausage,                  Unsecured                         $46,185.00           $0.00    $46,185.00
         <7100-000 Section 726(a)(2) General        11/09/11                          $46,185.00
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
          Case 11-34616           Doc 282      Filed 02/08/19 Entered 02/08/19 14:00:21               Desc Main
                                               Document      Page 23 of 37


                                                                                                                        Page: 12

                                                         Exhibit C
                                               Analysis of Claims Register
                                  Case:11-34616                      MOO & OINK, INC.
                                                                                Claims Bar Date: 03/06/12

 Claim                 Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.                <Category>, Priority              Date Filed                   Allowed          to Date        Balance

22       North West Enterprise,                      Unsecured                         $28,886.13           $0.00    $28,886.13
         <7100-000 Section 726(a)(2) General         11/09/11                          $28,886.13
         Unsecured Claims>
         , 610

23U      U.S. Department of Labor Employee Benefits Unsecured                             $221.25           $0.00       $221.25
         Security Admin.,
                                                    11/10/11                              $221.25
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

24       Savage Poultry Inc Euler Hermes ACI-Agent, Unsecured                          $89,620.40           $0.00    $89,620.40
         <7100-000 Section 726(a)(2) General         11/10/11                          $89,620.40
         Unsecured Claims>
         , 610

25       Consolidated Catfish Companies LLC Euler    Unsecured                        $142,469.10           $0.00   $142,469.10
         Hermes ACI-Agent,
                                                     11/10/11                         $142,469.10
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

26       John Johnson/Steven R Saks Rittenberg,      Unsecured                        $443,064.00           $0.00   $443,064.00
         Buffen, Gulbranden, Robinson & Saks LTD,
                                                     11/10/11                         $443,064.00
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

27       Home Juice-subsidiary of Sundance           Unsecured                           $5,377.99          $0.00     $5,377.99
         Beverage Company National Beverage
                                                     11/14/11                            $5,377.99
         Corp(Parent),
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

28       McMaster-Carr Supply Company,               Unsecured                           $1,133.59          $0.00     $1,133.59
         <7100-000 Section 726(a)(2) General         11/14/11                            $1,133.59
         Unsecured Claims>
         , 610

29       Otis Elevator Company et al Attn Treasury   Unsecured                            $238.20           $0.00       $238.20
         Services-Credit/,
                                                     11/15/11                             $238.20
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
          Case 11-34616           Doc 282        Filed 02/08/19 Entered 02/08/19 14:00:21             Desc Main
                                                 Document      Page 24 of 37


                                                                                                                        Page: 13

                                                         Exhibit C
                                               Analysis of Claims Register
                                  Case:11-34616                      MOO & OINK, INC.
                                                                                Claims Bar Date: 03/06/12

 Claim                 Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.                <Category>, Priority              Date Filed                   Allowed          to Date        Balance

30       Castella Imports, INC,                      Unsecured                           $4,944.00          $0.00     $4,944.00
         <7100-000 Section 726(a)(2) General         11/16/11                            $4,944.00
         Unsecured Claims>
         , 610

31       Kelly Eisenberg Kelly Corned Beef Co,       Unsecured                           $6,820.00          $0.00     $6,820.00
         <7100-000 Section 726(a)(2) General         11/16/11                            $6,820.00
         Unsecured Claims>
         , 610

32       CFC INC DBA COLUMBUS VEGETABLE              Unsecured                         $61,185.75           $0.00    $61,185.75
         OILS,
                                                     11/17/11                          $61,185.75
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

33       Nealey Foods, Inc.,                         Unsecured                        $239,548.48           $0.00   $239,548.48
         <7100-000 Section 726(a)(2) General         11/18/11                         $239,548.48
         Unsecured Claims>
         , 610

34       Champion Energy Services, LLC c/o Sheila    Unsecured                         $54,090.91           $0.00    $54,090.91
         White,
                                                     11/18/11                          $54,090.91
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

35       CROWN EQUIPMENT CORPORATION,                Unsecured                            $500.00           $0.00       $500.00
         <7100-000 Section 726(a)(2) General         11/21/11                             $500.00
         Unsecured Claims>
         , 610

36       CROWN CREDIT COMPANY CROWN                  Unsecured                           $1,654.00          $0.00     $1,654.00
         EQUIPMENT CORPORATION ATTN
                                                     11/21/11                            $1,654.00
         RODNEY J HINDERS ESQ,
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

37       Allied Waste Services,                      Unsecured                           $3,760.81          $0.00     $3,760.81
         <7100-000 Section 726(a)(2) General         11/22/11                            $3,760.81
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
          Case 11-34616          Doc 282       Filed 02/08/19 Entered 02/08/19 14:00:21               Desc Main
                                               Document      Page 25 of 37


                                                                                                                        Page: 14

                                                          Exhibit C
                                               Analysis of Claims Register
                                 Case:11-34616                        MOO & OINK, INC.
                                                                                Claims Bar Date: 03/06/12

 Claim                Claimant Name/                  Claim Type/                 Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.               <Category>, Priority               Date Filed                   Allowed          to Date        Balance

38       Sara Lee Corporation,                       Unsecured                         $17,894.77           $0.00    $17,894.77
         <7100-000 Section 726(a)(2) General         11/29/11                          $17,894.77
         Unsecured Claims>
         , 610

39       Commonwealth Edison Company,                Unsecured                         $12,563.52           $0.00    $12,563.52
         <7100-000 Section 726(a)(2) General         11/30/11                          $12,563.52
         Unsecured Claims>
         , 610

40       Internal Revenue Service,                   Unsecured                              $0.00           $0.00         $0.00
         <7100-000 Section 726(a)(2) General         12/05/11                               $0.00
         Unsecured Claims>
         , 610

41       I.B. of T. Union Local 710 Pension Fund Brian Unsecured                       $24,170.00           $0.00    $24,170.00
         J. O'Malley, Administrator,
                                                       12/05/11                        $24,170.00
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

43       Apache Supply c/o Doug MacPherson,          Unsecured                           $7,302.00          $0.00     $7,302.00
         <7100-000 Section 726(a)(2) General         12/07/11                            $7,302.00
         Unsecured Claims>
         , 610

44       Ken Young Food Distributors Inc,            Unsecured                         $61,326.79           $0.00    $61,326.79
         <7100-000 Section 726(a)(2) General         12/09/11                          $61,326.79
         Unsecured Claims>
         , 610

45       FRITO-LAY INC,                              Unsecured                         $48,616.99           $0.00    $48,616.99
         <7100-000 Section 726(a)(2) General         12/12/11                          $48,616.99
         Unsecured Claims>
         , 610

46       BIMBO FOODS INC,                            Unsecured                           $5,090.78          $0.00     $5,090.78
         <7100-000 Section 726(a)(2) General         12/15/11                            $5,090.78
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
          Case 11-34616             Doc 282    Filed 02/08/19 Entered 02/08/19 14:00:21               Desc Main
                                               Document      Page 26 of 37


                                                                                                                        Page: 15

                                                         Exhibit C
                                               Analysis of Claims Register
                                    Case:11-34616                    MOO & OINK, INC.
                                                                                Claims Bar Date: 03/06/12

 Claim                 Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.                <Category>, Priority              Date Filed                   Allowed          to Date        Balance

47       Euler Hermes ACI Assignee of Western Edge Unsecured                           $39,381.75           $0.00    $39,381.75
         Inc,
                                                   12/16/11                            $39,381.75
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

48       Bottling Group, LLC d/b/a Pepsi Beverages   Unsecured                         $42,532.93           $0.00    $42,532.93
         Co. c/o Joseph D. Frank Frank/Gecker LLP,
                                                     12/22/11                          $42,532.93
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

49       Commonwealth Edison Company,                Unsecured                         $19,947.59           $0.00    $19,947.59
         <7100-000 Section 726(a)(2) General         12/28/11                          $19,947.59
         Unsecured Claims>
         , 610

50       American Express Bank, FSB c o Becket and Unsecured                              $199.90           $0.00       $199.90
         Lee LLP,
                                                   12/29/11                               $199.90
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

51       Wirtz Rentals Company,                      Unsecured                           $1,140.00          $0.00     $1,140.00
         <7100-000 Section 726(a)(2) General         01/17/12                            $1,140.00
         Unsecured Claims>
         , 610

52       Birdie Pak Products Inc,                    Unsecured                           $8,948.25          $0.00     $8,948.25
         <7100-000 Section 726(a)(2) General         01/17/12                            $8,948.25
         Unsecured Claims>
         , 610

53       Specialty Food Distribution Company LLC     Unsecured                           $9,267.66          $0.00     $9,267.66
         Heather M Hunt Law SC,
                                                     01/24/12                            $9,267.66
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

54U      Illinois Department of Revenue Bankruptcy   Unsecured                              $0.00           $0.00         $0.00
         Section,
                                                     01/26/12                               $0.00
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Amended Claim filed on 9/13/2018 [54-2] reducing claim to $0.00.



UST Form 101-7-TFR (5/1/2011)
          Case 11-34616          Doc 282       Filed 02/08/19 Entered 02/08/19 14:00:21               Desc Main
                                               Document      Page 27 of 37


                                                                                                                         Page: 16

                                                          Exhibit C
                                               Analysis of Claims Register
                                Case:11-34616                         MOO & OINK, INC.
                                                                                Claims Bar Date: 03/06/12

 Claim                 Claimant Name/                 Claim Type/                 Amount Filed/        Paid           Claim
                                                                    Claim Ref
  No.                <Category>, Priority              Date Filed                   Allowed          to Date         Balance

55       IBC SALES CORPORATION HOSTESS               Unsecured                         $53,215.32           $0.00     $53,215.32
         BRANDS,
                                                     02/06/12                          $53,215.32
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

56       HOBART SERVICE DIV OF ITW FOOD              Unsecured                         $12,698.92           $0.00     $12,698.92
         EQUIP GRP LLC ATTN ANITA CLUTTER,
                                                     02/10/12                          $12,698.92
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

57       C & C Dairy, Inc.,                          Unsecured                           $5,312.50          $0.00      $5,312.50
         <7100-000 Section 726(a)(2) General         02/14/12                            $5,312.50
         Unsecured Claims>
         , 610

58       Waste Management,                           Unsecured                           $2,076.26          $0.00      $2,076.26
         <7100-000 Section 726(a)(2) General         02/21/12                            $2,076.26
         Unsecured Claims>
         , 610

59       Parker House Sausage Company c/o Nancy Unsecured                              $11,681.40           $0.00     $11,681.40
         Peterman Greenberg Traurig, LLP,
                                                02/21/12                               $11,681.40
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

61       First Midwest Bank c/o Courtney E. Barr, Esq. Unsecured                     $5,470,910.62          $0.00   $5,470,910.62
         Locke Lord LLP,
                                                       03/01/12                      $5,470,910.62
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Trustee Objection to Claim #61 filed 6/28/18 [DKT 276]. Hearing set for 7-31-18

         Claim No. 61 reclassified as unsecured. [Dkt No. 278].
62       Four Star Foods c/o Bryan E Minier Pedersen Unsecured                         $70,048.03           $0.00     $70,048.03
         & Houpt,
                                                     03/01/12                          $70,048.03
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim allowed as Unsecured Claim per order dated 5-29-2018 Dkt No. 274




UST Form 101-7-TFR (5/1/2011)
          Case 11-34616         Doc 282        Filed 02/08/19 Entered 02/08/19 14:00:21              Desc Main
                                               Document      Page 28 of 37


                                                                                                                        Page: 17

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:11-34616                       MOO & OINK, INC.
                                                                               Claims Bar Date: 03/06/12

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date         Balance

85       Variety Meat Co. c/o Riebandt & DeWald,    Unsecured                         $38,515.30           $0.00     $38,515.30
         P.C.,
                                                    03/05/12                          $38,515.30
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

86U      UFCW Local 1546 Pension Fund c/o Thomas Unsecured                          $3,163,871.00          $0.00   $3,163,871.00
         J Angell,Jacobs,Burns,Orlove & Hernandez,
                                                   03/05/12                         $3,163,871.00
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

87U      UFCW Local 1546 Health & Welfare Fund c/o Unsecured                          $43,196.73           $0.00     $43,196.73
         Thomas J Angell,Jacobs,Burns,Orlove &
                                                   03/05/12                           $43,196.73
         Hernandez,
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

88U      UFCW Local 1546 Medical Center c/o         Unsecured                         $85,569.00           $0.00     $85,569.00
         Thomas J Angell,Jacobs,Burns, Orlove &
                                                    03/05/12                          $85,569.00
         Hernandez,
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

89       Swagger Foods Corp.,                       Unsecured                         $13,056.48           $0.00     $13,056.48
         <7100-000 Section 726(a)(2) General        03/05/12                          $13,056.48
         Unsecured Claims>
         , 610

90       Ricoh Americas Corporation Recovery &      Unsecured                         $13,517.80           $0.00     $13,517.80
         Bankruptcy Group,
                                                    03/05/12                          $13,517.80
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

91       Barry Lezak Stephen M Komie, Attorney at   Unsecured                        $504,705.07           $0.00    $504,705.07
         Law,
                                                    03/06/12                         $504,705.07
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

97       Naomi Lee c/o Ernesto Borges Jr,           Unsecured                         $16,692.00           $0.00     $16,692.00
         <7100-000 Section 726(a)(2) General        03/06/12                          $16,692.00
         Unsecured Claims>
         , 610


UST Form 101-7-TFR (5/1/2011)
          Case 11-34616            Doc 282       Filed 02/08/19 Entered 02/08/19 14:00:21                Desc Main
                                                 Document      Page 29 of 37


                                                                                                                           Page: 18

                                                            Exhibit C
                                                Analysis of Claims Register
                                  Case:11-34616                         MOO & OINK, INC.
                                                                                   Claims Bar Date: 03/06/12

 Claim                 Claimant Name/                    Claim Type/                 Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.                <Category>, Priority                 Date Filed                   Allowed          to Date        Balance

101      HUBERT COMPANY LLC,                            Unsecured                           $1,293.56          $0.00     $1,293.56
         <7100-000 Section 726(a)(2) General            03/06/12                            $1,293.56
         Unsecured Claims>
         , 610

105      George Curtis c/o Ernesto Borges Jr,           Unsecured                              $0.00           $0.00         $0.00
         <7100-000 Section 726(a)(2) General            03/06/12                               $0.00
         Unsecured Claims>
         , 610

113      UFCW Local 1546 c/o Thomas J                   Unsecured                              $0.00           $0.00         $0.00
         Angell,Jacobs,Burns Orlove & Hernandez,
                                                        03/06/12                               $0.00
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

120      Greenberg Traurig, LLP,                        Unsecured                        $104,922.77           $0.00   $104,922.77
         <7100-000 Section 726(a)(2) General            03/06/12                         $104,922.77
         Unsecured Claims>
         , 610

121U     FIRST INSURANCE FUNDING CORP,                  Unsecured                           $4,662.16          $0.00         $0.00
         <7200-000 Section 726(a)(3) Tardily Filed      03/20/12                               $0.00
         General Unsecured Claims>
         , 620
         Claim 121 Disallowed per order dated 3/20/2018.
122      Windy City Food Distributor's Inc. Collins &   Unsecured                         $19,147.60           $0.00         $0.00
         Collins,
                                                        02/15/13                               $0.00
         <7200-000 Section 726(a)(3) Tardily Filed
         General Unsecured Claims>
         , 620
         Withdrawn per order approving settlement dated 7/2/2013 Dkt No. 218

                                                                                          Case Total:   $100,836.06 $12,164,562.23




UST Form 101-7-TFR (5/1/2011)
    Case 11-34616           Doc 282       Filed 02/08/19 Entered 02/08/19 14:00:21                      Desc Main
                                          Document      Page 30 of 37


                                     TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                                 Exhibit D


    Case No.: 11-34616
    Case Name: MOO & OINK, INC.
    Trustee Name: Michael Desmond

                                                        Balance on hand:        $                            25,298.90

           Claims of secured creditors will be paid as follows:

  Claim      Claimant                                            Claim        Allowed           Interim         Proposed
  No.                                                         Asserted        Amount        Payments to          Payment
                                                                              of Claim             Date

  121S      FIRST INSURANCE FUNDING CORP                      94,581.27             0.00              0.00              0.00

                                                   Total to be paid to secured creditors:         $                   0.00
                                                   Remaining balance:                             $              25,298.90

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                              Total           Interim         Proposed
                                                                            Requested         Payments           Payment
                                                                                                to Date

  Trustee, Fees - Michael Desmond                                              9,761.33               0.00        5,709.89
  Attorney for Trustee Fees - Figliulo & Silverman PC                        178,800.00        85,000.00         19,589.01
  Attorney for Trustee, Expenses - Figliulo & Silverman PC                     7,336.06         7,336.06                0.00
  Accountant for Trustee Fees (Other Firm) - Mandell Advisory Group,           8,500.00         8,500.00                0.00
  Ltd.
                        Total to be paid for chapter 7 administrative expenses:                   $              25,298.90
                        Remaining balance:                                                        $                   0.00

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                        Total            Interim           Proposed
                                                                          Requested        Payments          Payment

                                                             None


                      Total to be paid for prior chapter administrative expenses:                 $                     0.00
                      Remaining balance:                                                          $                     0.00




UST Form 101-7-TFR(5/1/2011)
    Case 11-34616          Doc 282       Filed 02/08/19 Entered 02/08/19 14:00:21            Desc Main
                                         Document      Page 31 of 37


            In addition to the expenses of administration listed above as may be allowed by the Court,
    priority claims totaling $832,034.18 must be paid in advance of any dividend to general (unsecured)
    creditors.
            Allowed priority claims are:
  Claim     Claimant                            Allowed Amount        Interim Payments              Proposed
  No.                                                  of Claim                 to Date              Payment

  23P       U.S. Department of Labor                      140.99                   0.00                   0.00
            Employee Benefits Security
            Admin.
  42P       Illinois Department of                      78,051.08                  0.00                   0.00
            Employment Security
  42S       Illinois Department of                           0.00                  0.00                   0.00
            Employment Security
  54P       Illinois Department of Revenue                   0.00                  0.00                   0.00
            Bankruptcy Section
  60        UFCW Local 1546 Welfare Fund              107,405.20                   0.00                   0.00
            c/o Robert Greenberg Asher
            Gittler & D'Alba Ltd
  63        TAMMY L WALKER C/O THE                      19,000.00                  0.00                   0.00
            LAW FIRM OF ERNESTO D
            BORGES JR PC
  64        SHUNTAY BROWN C/O THE                       10,000.00                  0.00                   0.00
            LAW OFCS OF ERNESTO D
            BORGES JR PC/BILL BUSTERS
  65        STEVEN JONES C/O THE LAW                    29,000.00                  0.00                   0.00
            OFCS OF ERNESTO D BORGES
            JR PC
  66        DEBORAH A MOORE C/O THE                     30,000.00                  0.00                   0.00
            LAW OFCS OF ERNESTO D
            BORGES JR PC
  67        JEANICE JOHNSON BILL                         5,000.00                  0.00                   0.00
            BUSTERS
  68        BENOIT JEAN-BAPTIST                         20,000.00                  0.00                   0.00
  69        ANTHONY MCLIN C/O THE LAW                   10,800.00                  0.00                   0.00
            OFCS OF ERNESTO D BORGES
            JR PC
  70        REGINA NEAL C/O THE LAW                      1,500.00                  0.00                   0.00
            OFCS OF ERNESTO D BORGES
            JR PC
  71        MARKITA SMITH-HARRIS C/O                    10,000.00                  0.00                   0.00
            THE LAW OFCS OF ERNESTO
            D BORGES JR PC
  72        BERNADETTE WALKER C/O                       16,000.00                  0.00                   0.00
            THE LAW OFCS OF ERNESTO
            D BORGES JR PC
  73        ANTOINETTE ROBINSON C/O                      1,000.00                  0.00                   0.00
            BILL BUSTERS
  74        LONNIE GUILFORD C/O THE                     12,500.00                  0.00                   0.00
            LAW OFCS OF ERNESTO D
            BORGES JR PC



UST Form 101-7-TFR(5/1/2011)
    Case 11-34616           Doc 282      Filed 02/08/19 Entered 02/08/19 14:00:21     Desc Main
                                         Document      Page 32 of 37


  Claim     Claimant                            Allowed Amount    Interim Payments        Proposed
  No.                                                  of Claim             to Date        Payment

  75       FREDDIE MCCRAW C/O THE                      2,000.00                0.00           0.00
           LAW OFCS OF ERNESTO D
           BORGES JR PC
  76       LAKESIA CAMPBELL C/O THE                   10,000.00                0.00           0.00
           LAW OFCS OF ERNESTO D
           BORGES JR PC
  77       DEBORAH PIRTLE C/O THE                      1,500.00                0.00           0.00
           LAW OFCS OF ERNESTO D
           BORGES JR PC
  78       ROBIE BROWN C/O THE LAW                     3,000.00                0.00           0.00
           OFCS OF ERNESTO D BORGES
           JR PC
  79       ROXANNE SMITH C/O THE LAW                   1,500.00                0.00           0.00
           OFCS OF ERNESTO D BORGES
           JR PC
  80       SHENEE JOHNSON C/O THE                      3,000.00                0.00           0.00
           LAW OFCS OF ERNESTO D
           BORGES JR PC
  81       CANYA YOUNG C/O THE LAW                    14,000.00                0.00           0.00
           OFCS OF ERNESTO D BORGES
           JR PC
  82       KEVIN WILLIAMS BILL BUSTER                 26,500.00                0.00           0.00
  83       TROY R TOBIAS BILL BUSTERS                 29,000.00                0.00           0.00
  84       LORENZO SMITH BILL                          7,500.00                0.00           0.00
           BUSTERS
  86P      UFCW Local 1546 Pension Fund               31,707.00                0.00           0.00
           c/o Thomas J
           Angell,Jacobs,Burns,Orlove &
  87P      UFCW Local 1546 Health &                   57,342.00                0.00           0.00
           Welfare Fund c/o Thomas J
           Angell,Jacobs,Burns,Orlove &
           Hernandez
  88P      UFCW Local 1546 Medical                    13,140.00                0.00           0.00
           Center c/o Thomas J
           Angell,Jacobs,Burns, Orlove &
           Hernandez
  92       Glorious Clark                             11,723.00                0.00           0.00
  93       Regina Gonnigam c/o Bill Busters            6,000.00                0.00           0.00
  94       Trina Griffith c/o Ernesto Borges          15,000.00                0.00           0.00
           Jr
  95       Andrea Baylen c/o Ernesto                  19,890.00                0.00           0.00
           Borges Jr
  96       Tammera McMiller c/o Ernesto               10,000.00                0.00           0.00
           Borges Jr
  98       Vonetta Dehart c/o Ernesto                  4,000.00                0.00           0.00
           Borges Jr
  99       Victor Ray Ford                            15,000.00                0.00           0.00
  100      Shazelle Tucker c/o Ernesto                   300.00                0.00           0.00
           Borges Jr


UST Form 101-7-TFR(5/1/2011)
    Case 11-34616         Doc 282       Filed 02/08/19 Entered 02/08/19 14:00:21                Desc Main
                                        Document      Page 33 of 37


  Claim     Claimant                            Allowed Amount         Interim Payments             Proposed
  No.                                                  of Claim                  to Date             Payment

  102      Milton Turner c/o Ernesto Borges             5,000.00                     0.00               0.00
           Jr
  103      Mary Steele c/o Ernesto Borges               2,900.00                     0.00               0.00
           Jr
  104      James L. Bond Jr.                            1,500.00                     0.00               0.00
  106      Ocie Jackson c/o Ernesto Borges              4,000.00                     0.00               0.00
           Jr
  107      Evlavaughn Curtis c/o Ernesto                2,000.00                     0.00               0.00
           Borges Jr
  108      Heidi Hanson c/o Ernesto Borges              8,000.00                     0.00               0.00
           Jr
  109      Natisha Chism c/o Ernesto                   15,000.00                     0.00               0.00
           Borges Jr
  110      Kyara Wesley c/o Ernesto Borges             10,000.00                     0.00               0.00
           Jr
  111      Christopher Nowden c/o Ernesto               2,500.00                     0.00               0.00
           Borges Jr
  112      Elexis Ollie c/o Ernesto Borges Jr           2,000.00                     0.00               0.00
  114      Tammy Alexander c/o Ernesto                 10,000.00                     0.00               0.00
           Borges Jr
  115      Janis Bland c/o Ernesto Borges Jr           10,000.00                     0.00               0.00
  116      James Bonds c/o Ernesto Borges               2,000.00                     0.00               0.00
           Jr
  117      Elizabeth A. Smith c/o Ernesto              85,000.00                     0.00               0.00
           Borges Jr
  118      Vincent Gayden c/o Ernesto                  29,000.00                     0.00               0.00
           Borges Jr
  119      Debra Sparkman c/o Ernesto                   5,000.00                     0.00               0.00
           Borges Jr
  123      Internal Revenue Service                     5,634.91                     0.00               0.00

                                                 Total to be paid for priority claims:      $            0.00
                                                 Remaining balance:                         $            0.00




UST Form 101-7-TFR(5/1/2011)
      Case 11-34616          Doc 282       Filed 02/08/19 Entered 02/08/19 14:00:21                  Desc Main
                                           Document      Page 34 of 37


              The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
              Timely claims of general (unsecured) creditors totaling $11,228,966.72 have been allowed and
      will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1           MCKEE FOODS CORPORATION                         7,858.31                    0.00                      0.00

  2           FedEx Tech Connect Inc As                       6,198.09                    0.00                      0.00
              Assignee of FedEx
              Express/Ground
  3           CIT Technology Financing                       21,303.29                    0.00                      0.00
              Services Inc. Bankruptcy
              Processing Solutions Inc
  4           CIT Technology Financing                       28,704.10                    0.00                      0.00
              Services Inc. Bankruptcy
              Processing Solutions Inc
  5           Dutch Farms, Inc. c/o Collins &                     0.00                    0.00                      0.00
              Collins
  6           Alta Industrial Equipment                       2,231.36                    0.00                      0.00
              Company LLC
  7           Wells Fargo Equipment Finance                   7,984.05                    0.00                      0.00
              Div of Wells Fargo Bank NA
  8           Cookie Specialties, Inc.                          187.00                    0.00                      0.00
  9           Bakemark USA                                    1,065.09                    0.00                      0.00
  10          ILPRO of Illinois LLC DBA: Grove               10,953.58                    0.00                      0.00
              Meat Company
  11          Liberty Mutual Insurance                            0.00                    0.00                      0.00
              Company Liberty Mutual Group
  12          SouthFresh Aquaculture, LLC                     3,600.00                    0.00                      0.00
              Coface North America Insurance
              Company
  13          Specialty Foods Group Inc                      30,608.52                    0.00                      0.00
  14          Pitney Bowes Global Financial                   1,064.63                    0.00                      0.00
              Services
  15          Rug Doctor, Inc                                   763.07                    0.00                      0.00
  16          Great Lakes Cookies                             3,626.58                    0.00                      0.00
  17          Supreme Lobster and Seafood                    17,710.33                    0.00                      0.00
              Co Inc Jacqueline Sylenko, Credit
              Manager
  18          Atlas Toyota Material Handling                     77.14                    0.00                      0.00
              LLC
  19          Euler Hermes ACI Assignee of                   45,130.00                    0.00                      0.00
              Western Edge Inc
  20          MUZAK LLC C/O BRIDGETANN                          536.28                    0.00                      0.00
              OXENDINE
  21          Williams Country Sausage                       46,185.00                    0.00                      0.00

UST Form 101-7-TFR(5/1/2011)
    Case 11-34616        Doc 282          Filed 02/08/19 Entered 02/08/19 14:00:21     Desc Main
                                          Document      Page 35 of 37


  Claim     Claimant                             Allowed Amount    Interim Payments        Proposed
  No.                                                   of Claim             to Date        Payment

  22       North West Enterprise                       28,886.13                0.00           0.00
  23U      U.S. Department of Labor                       221.25                0.00           0.00
           Employee Benefits Security
           Admin.
  24       Savage Poultry Inc Euler Hermes             89,620.40                0.00           0.00
           ACI-Agent
  25       Consolidated Catfish Companies             142,469.10                0.00           0.00
           LLC Euler Hermes ACI-Agent
  26       John Johnson/Steven R Saks                 443,064.00                0.00           0.00
           Rittenberg, Buffen, Gulbranden,
           Robinson & Saks LTD
  27       Home Juice-subsidiary of                     5,377.99                0.00           0.00
           Sundance Beverage Company
           National Beverage Corp(Parent)
  28       McMaster-Carr Supply Company                 1,133.59                0.00           0.00
  29       Otis Elevator Company et al Attn               238.20                0.00           0.00
           Treasury Services-Credit/
  30       Castella Imports, INC                        4,944.00                0.00           0.00
  31       Kelly Eisenberg Kelly Corned                 6,820.00                0.00           0.00
           Beef Co
  32       CFC INC DBA COLUMBUS                        61,185.75                0.00           0.00
           VEGETABLE OILS
  33       Nealey Foods, Inc.                         239,548.48                0.00           0.00
  34       Champion Energy Services, LLC               54,090.91                0.00           0.00
           c/o Sheila White
  35       CROWN EQUIPMENT                                500.00                0.00           0.00
           CORPORATION
  36       CROWN CREDIT COMPANY                         1,654.00                0.00           0.00
           CROWN EQUIPMENT
           CORPORATION ATTN RODNEY
           J HINDERS ESQ
  37       Allied Waste Services                        3,760.81                0.00           0.00
  38       Sara Lee Corporation                        17,894.77                0.00           0.00
  39       Commonwealth Edison Company                 12,563.52                0.00           0.00
  40       Internal Revenue Service                         0.00                0.00           0.00
  41       I.B. of T. Union Local 710                  24,170.00                0.00           0.00
           Pension Fund Brian J. O'Malley,
           Administrator
  43       Apache Supply c/o Doug                       7,302.00                0.00           0.00
           MacPherson
  44       Ken Young Food Distributors Inc             61,326.79                0.00           0.00
  45       FRITO-LAY INC                               48,616.99                0.00           0.00
  46       BIMBO FOODS INC                              5,090.78                0.00           0.00
  47       Euler Hermes ACI Assignee of                39,381.75                0.00           0.00
           Western Edge Inc
  48       Bottling Group, LLC d/b/a Pepsi             42,532.93                0.00           0.00
           Beverages Co. c/o Joseph D.
           Frank Frank/Gecker LLP
UST Form 101-7-TFR(5/1/2011)
    Case 11-34616        Doc 282         Filed 02/08/19 Entered 02/08/19 14:00:21      Desc Main
                                         Document      Page 36 of 37


  Claim     Claimant                            Allowed Amount     Interim Payments        Proposed
  No.                                                  of Claim              to Date        Payment

  49       Commonwealth Edison Company                19,947.59                 0.00           0.00
  50       American Express Bank, FSB c o                199.90                 0.00           0.00
           Becket and Lee LLP
  51       Wirtz Rentals Company                       1,140.00                 0.00           0.00
  52       Birdie Pak Products Inc                     8,948.25                 0.00           0.00
  53       Specialty Food Distribution                 9,267.66                 0.00           0.00
           Company LLC Heather M Hunt
           Law SC
  54U      Illinois Department of Revenue                  0.00                 0.00           0.00
           Bankruptcy Section
  55       IBC SALES CORPORATION                      53,215.32                 0.00           0.00
           HOSTESS BRANDS
  56       HOBART SERVICE DIV OF ITW                  12,698.92                 0.00           0.00
           FOOD EQUIP GRP LLC ATTN
           ANITA CLUTTER
  57       C & C Dairy, Inc.                           5,312.50                 0.00           0.00
  58       Waste Management                            2,076.26                 0.00           0.00
  59       Parker House Sausage Company               11,681.40                 0.00           0.00
           c/o Nancy Peterman Greenberg
           Traurig, LLP
  61       First Midwest Bank c/o Courtney          5,470,910.62                0.00           0.00
           E. Barr, Esq. Locke Lord LLP
  62       Four Star Foods c/o Bryan E                70,048.03                 0.00           0.00
           Minier Pedersen & Houpt
  85       Variety Meat Co. c/o Riebandt &            38,515.30                 0.00           0.00
           DeWald, P.C.
  86U      UFCW Local 1546 Pension Fund             3,163,871.00                0.00           0.00
           c/o Thomas J
           Angell,Jacobs,Burns,Orlove &
  87U      UFCW Local 1546 Health &                   43,196.73                 0.00           0.00
           Welfare Fund c/o Thomas J
           Angell,Jacobs,Burns,Orlove &
           Hernandez
  88U      UFCW Local 1546 Medical                    85,569.00                 0.00           0.00
           Center c/o Thomas J
           Angell,Jacobs,Burns, Orlove &
           Hernandez
  89       Swagger Foods Corp.                        13,056.48                 0.00           0.00
  90       Ricoh Americas Corporation                 13,517.80                 0.00           0.00
           Recovery & Bankruptcy Group
  91       Barry Lezak Stephen M Komie,              504,705.07                 0.00           0.00
           Attorney at Law
  97       Naomi Lee c/o Ernesto Borges Jr            16,692.00                 0.00           0.00
  101      HUBERT COMPANY LLC                          1,293.56                 0.00           0.00
  105      George Curtis c/o Ernesto Borges                0.00                 0.00           0.00
           Jr
  113      UFCW Local 1546 c/o Thomas J                    0.00                 0.00           0.00
           Angell,Jacobs,Burns Orlove &
           Hernandez
UST Form 101-7-TFR(5/1/2011)
    Case 11-34616          Doc 282       Filed 02/08/19 Entered 02/08/19 14:00:21                  Desc Main
                                         Document      Page 37 of 37


  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

  120       Greenberg Traurig, LLP                       104,922.77                    0.00                    0.00
                        Total to be paid for timely general unsecured claims:                  $               0.00
                        Remaining balance:                                                     $               0.00

           Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
    paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
    have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
    applicable).
           Tardily filed general (unsecured) claims are as follows:
  Claim     Claimant                                Allowed Amount         Interim Payments               Proposed
  No.                                                      of Claim                  to Date               Payment

  121U      FIRST INSURANCE FUNDING                             0.00                   0.00                    0.00
            CORP
  122       Windy City Food Distributor's Inc.                  0.00                   0.00                    0.00
            Collins & Collins

                        Total to be paid for tardily filed general unsecured claims:           $               0.00
                        Remaining balance:                                                     $               0.00

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                                                 Total to be paid for subordinated claims: $                   0.00
                                                 Remaining balance:                        $                   0.00




UST Form 101-7-TFR(5/1/2011)
